Citation Nr: 1623641	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for schizophrenia, and if so whether the claim may be allowed.

2.  Entitlement to service connection for an acquired psychiatric disability, to include psychosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1973 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at a video conference hearing before the undersigned.  In April 2016, the Veteran submitted a statement with a signed waiver of initial Agency of Original Jurisdiction (AOJ) review.

The Board has recharacterized the Veteran's claim for schizophrenia more broadly to an acquired psychiatric disability, to include psychosis, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claim for an acquired psychiatric disability, to include psychosis, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim of schizophrenia.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include a Social Security Benefit Statement.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records. 
The issue of entitlement to service connection for an acquired psychiatric disability, to include psychosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2000 VA rating decision, the claim for entitlement to service connection for schizophrenia was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the February 2000 VA rating decision, regarding schizophrenia, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 VA rating decision, denying entitlement to service connection for schizophrenia, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the February 2000 VA rating decision to reopen service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary. 
In the February 2000 VA rating decision, service connection for schizophrenia was denied because the disorder existed prior to service and there was no evidence that it permanently worsened as a result of service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the February 2000 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Relevant evidence received since the February 2000 VA rating decision include lay statements by the Veteran at the March 2016 Board hearing regarding how his psychiatric disability was aggravated while in service.  The Board finds that this evidence is new and material to the element of in-service aggravation of a pre-existing disability, which was not established at the time of the February 2000 VA rating decision.  As a result, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for schizophrenia is reopened.


REMAND

Review of the record includes VA treatment records from a VA facility in Corpus Christi, Texas dated from September 1998 to November 2000.  At the March 2016 Board hearing, the Veteran reported that he continues to seek treatment for his psychiatric disability through the VA outpatient clinic in Corpus Christi, and that he sought treatment from this facility in 1975 to 1977 proximate to his separation from service.  Thus, a remand is needed to obtain VA treatment records from this VA facility from 1975 to 1977 and dated since November 2000.  

Next, review of the record shows a Social Security Benefit Statement was associated in Virtual VA in January 2010.  There is no indication that an attempt has been made to obtain any potentially relevant identified records from the Social Security Administration (SSA).  As a result, a remand is needed to obtain the award letter and any outstanding medical records based upon a SSA decision for disability benefits to the Veteran.  

Lastly, a remand is needed to obtain a VA medical opinion, considering aggravation of a pre-existing diagnosis of schizophrenia, to properly adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the VA facility in Corpus Christi, Texas dated from November 2000 forward.

Obtain the archived treatment records from the VA outpatient facility in Corpus Christi, Texas for the period from 1974 to 1977. The RO should obtain these records from whatever facility they may be archived in if they are not available through the Corpus Christi VA medical facility.

Also, request the award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above, send the Veteran's file to an appropriate physician to provide an opinion regarding his psychiatric condition.  The examiner should note that review of the file occurred, to include the Veteran's testimony at this March 2016 hearing, service records, and any other medical records obtained. Only if the physician concludes that an examination is required, should one be provided.

For purposes of this medical opinion, the physician should presume the Veteran's acquired psychiatric disability, to include psychosis, pre-existed service.

The physician must opine whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability, to include psychosis, did not chronically worsen during service beyond the natural progression of the disorder.  A complete rationale should be provided.

3.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


